t c summary opinion united_states tax_court charles h little iii petitioner v commissioner of internal revenue respondent docket no 14304-04s filed date charles h little iii pro_se ilesa mcauliffe for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year and the additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively prior to trial the parties agreed to a deficiency in the amount of dollar_figure the remaining issues for decision are whether petitioner is liable for the additions to tax under sec_6651 and sec_6654 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was mountlake terrace washington petitioner is a real_estate agent who specialized in what he described as manufactured_home parks and rv parks more specifically this is a phase or aspect of commercial real_estate in which the agent specializes in real_estate transactions representing either buyers or sellers of parks or tracts of land that are adapted as a location for manufactured homes and or recreational vehicles rvs the customary practice is that the entire park is owned by a landlord and lots or spaces in the park are designated and leased for manufactured homes or rvs each lot is provided with the necessary utilities the individual 2the settlement is based upon petitioner’s concession that he earned dollar_figure in nonemployee compensation during the year and dollar_figure in taxable interest_income lots are not sold the entire park constitutes an economic unit thus if an investor is interested in purchasing a park or if the owner of an existing park desires to sell real_estate agents such as petitioner typically would be used because of their experience in this segment of real_estate petitioner did not own develop or manage such parks he was simply an agent in what appears to be a niche in the field of real_estate a notice_of_deficiency was issued to petitioner for the year at the time the notice_of_deficiency was issued on date petitioner had not filed a federal_income_tax return for the year the year at issue petitioner acknowledged that for several years during the 1990s he had filed protester federal_income_tax returns during these years he was following the advice of a lady who apparently specialized in filing protester returns and in handling correspondence received by her clients including petitioner from the irs regarding such returns some of the returns filed by petitioner were zero returns on which each line on the return was filled in with a zero petitioner and his wife were also devastated as he explained over the loss of their daughter who died unexpectedly and for no known reason in the daughter was not married and had two young girls prior to her death she had placed one of the girls for adoption and at her death petitioner and his wife assumed custody of the other girl whom they later adopted that child was born in and for several years had serious medical problems all of which were costly to petitioner and his wife petitioner contends that these events had a severe impact on him and his wife the court understands that to mean that petitioner and his wife essentially lost focus on their lives at some point petitioner heeded the advice of a lady who encouraged people not to pay federal income taxes and he filed protester income_tax returns based on that advice as an example for the tax_year petitioner and his wife filed a joint federal_income_tax return on which they reported their income expenses and a tax_liability of dollar_figure based on the advice of the return preparer petitioner thereafter filed three amended returns claiming an overpayment on each amended_return the claimed overpayment on the third return constituted the balance of tax reported on the original return during all this time petitioner continued in his regular employment petitioner was also courted during this time by other professional tax protesters who charged for their advice on how to beat the tax system at some point some of petitioner’s peers in the real_estate business counseled him that professional protesters were crooks who would take his money and ultimately he petitioner would be held liable for his taxes petitioner accepted this advice and decided to thereafter file federal_income_tax returns utilizing the services of a responsible certified_public_accountant it appears that for or more years prior to the year at issue petitioner had to file returns or amended returns to correctly report his income for those years petitioner contends that for these prior years he was not required by the irs to pay any penalties at trial counsel for respondent agreed that for these prior years additions to tax against petitioner were abated on this history petitioner contends he should not be held liable for the sec_6651 and sec_6654 additions to tax that are before the court for the tax_year sec_7491 imposes upon the commissioner the burden of production with respect to the liability of any person for any penalty addition_to_tax or additional_amount imposed by this title in 116_tc_438 this court held that the phrase burden of production does not mean that the burden_of_proof is on the commissioner with respect to penalties and additions to tax the burden of production under higbee is satisfied where respondent shows in the case of the sec_6651 addition_to_tax that no income_tax return has been filed or if filed was not filed timely and with respect to sec_6654 that estimated_taxes have not been paid 3for the year at issue the income_tax return was filed in date and was accepted and processed by the irs a copy of that return was not offered into evidence at trial as noted earlier petitioner had not filed a federal_income_tax return at the time the notice_of_deficiency was issued therefore respondent’s burden of production was met as to the sec_6651 addition_to_tax sec_6651 provides for an addition_to_tax for failure_to_file a federal_income_tax return this addition_to_tax is not imposed if the failure_to_file is not due to willful neglect and is due to reasonable_cause the term willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file the return timely fambrough v commissioner tcmemo_1990_104 petitioner’s situation here at best can be considered reckless indifference even though petitioner and his wife were experiencing a stressful situation lingering from the untimely death of their daughter and the illness of their granddaughter petitioner nonetheless pursued gainful employment during the tax_year at issue these personal problems although serious did not prevent petitioner from engaging in his business activity and in earning substantial income since these personal problems did not impair petitioner’s ability to pursue gainful employment they likewise should not have impaired petitioner’s duty to file a timely return for the year at issue although additions to tax were abated for petitioner’s prior years the court sees no basis for an abatement for the year at issue the court moreover has no obligation to abate the additions to tax simply because they were abated for prior years respondent is sustained on this issue the final issue is respondent’s determination that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax this addition_to_tax is applicable where there is an underpayment of estimated_tax subject_to exceptions or waivers that are not applicable here sec_6654 the provisions of this section are mandatory where there is an underpayment_of_tax as determined under sec_6654 this section contains no exonerating provisions such as reasonable_cause or lack of willful neglect 33_tc_1071 in general estimated income_tax payments are used to provide for payment of income taxes not collected through withholding sec_6654 provides for quarterly installments income taxes withheld from salaries or wages apply toward the amount of each required quarterly installment however to the extent withholdings do not satisfy the required quarterly installments the taxpayer is required to make supplemental quarterly payments of estimated_taxes sec_6654 since petitioner was self-employed he was required to make estimated payments he did not make estimated payments of his taxes for the year at issue under sec_6654 the amount of the four quarterly installments including taxes withheld generally must equal percent of the tax for the year or percent of the tax for the preceding_taxable_year whichever is less the court therefore sustains respondent on this issue reviewed and adopted as the report of the small_tax_case division due to the agreed reduced deficiency the additions to tax must be recalculated accordingly decision will be entered under rule
